Citation Nr: 0005694	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-03 530A	)	DATE
	)
	)


THE ISSUE

Whether a February 1998 decision of the Board of Veterans' 
Appeals denying compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a disability of the ring finger of the left hand 
should be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran (moving party) in this case served on active duty 
from February 1968 to October 1970.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the moving party as to clear 
and unmistakable error (CUE) in a February 19, 1998, Board 
decision.


FINDINGS OF FACT

1.  In a February 19, 1998, decision the Board denied 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a disability of the ring finger of the left hand, 
finding that the claim was not well grounded.

2.  The moving party has alleged that compensation under the 
provisions of 38 U.S.C.A. § 1151 should have been allowed as 
the evidence supported the claim.  


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error 
in the February 19, 1998, Board decision in failing to grant 
a claim for entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for a disability of the ring 
finger of the left hand fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds 
of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1403, 1404 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 19, 1998, the Board issued a decision that 
denied the veteran's claim of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 1991) for a 
disability of the ring finger of the left hand.  In March 
1998, the veteran filed a motion for reconsideration of the 
February 1998 Board decision which was subsequently denied 
in August 1998.  However, the veteran was informed at that 
time that his correspondence would also be considered as a 
request for revision of the February 1998 Board decision on 
the grounds of CUE.  In March 1999, the Board notified the 
veteran that, it would not consider his motion for 
reconsideration as a motion for CUE unless he affirmatively 
replied within 60 days.  A response was received from the 
veteran in April 1999, confirming the veteran's intent to 
have his earlier correspondence considered as a CUE motion.  
Thereafter, the Board forwarded a copy of the moving party's 
CUE motion to his representative and provided an opportunity 
to file a response.  After review of the claims folder, the 
representative submitted a written brief, dated September 
1999, in support of the motion for revision of the Board's 
decision of February 19, 1998.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's February 1998 decision contains CUE.  That 
determination found that the veteran had failed to present 
any competent medical evidence of current residual 
orthopedic and neurological pathology due to VA surgical 
treatment or that symptoms clinically extant subsequent to 
the 1979 surgery represent additional impairment or 
aggravation of the left ring finger condition attributable 
to the 1979 surgery.  Thus, the Board held that the claim 
for compensation benefits pursuant to § 1151 benefits for 
additional disability of the left ring finger was not well 
grounded; and therefore, was denied.

In his March 1998 motion and subsequent written statements 
submitted to the Board, the moving party essentially argued 
that the Board erred in that the evidence of record did 
establish that he had developed additional symptomatology 
subsequent to the VA surgical treatment in 1979 and that it 
was his belief that this additional disability was directly 
related to the VA surgery in 1979 as he did not have these 
problems prior to the surgery.  Such allegations do not 
constitute a valid claim of CUE.  As stated by the Court, 
for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this respect, the veteran has raised a generic allegation 
of error concerning the February 1998 Board decision, but not 
necessarily the discrete issue of CUE.  The veteran has 
alleged that the February 1998 decision was the product of 
error essentially because the decision failed to consider all 
the evidence, which he claimed demonstrated that he did 
suffer from additional disability attributable to VA surgical 
treatment in 1979.  This argument represents a clear-cut 
example of disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.  

With regard to the additional medical evidence submitted in 
May 1999, the Board notes that a review for CUE in a prior 
Board decision must be based on the evidence and the law that 
existed when that decision was made.  Thus, this subsequently 
dated evidence cannot constitute a basis for a finding of 
CUE.  See 38 C.F.R. § 1403(a) (1999); see also Damrel, supra.  
In that regard, it is further noted that the Board, prior to 
adjudication of the CUE claim, determined that all available 
VA medical records extant at the time of the February 1998 
were part of the claims folder.  

Thus, after careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error either of fact or law, in the 
February 19, 1998, decision by the Board.  Accordingly, in 
the absence of any additional allegations, the motion is 
denied.


ORDER

The motion for revision of the February 19, 1998, Board 
decision on the grounds of CUE is denied.



		
	C. P. RUSSELL
Member, Board of Veterans' Appeals


 



